 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:10-CR-00327-TLN
12                      Plaintiff,
13           v.                                        ORDER
14    AKBAR BHAMANI, ET AL.,
15                      Defendants.
16

17          For good cause shown, it is hereby ORDERED that Exhibit A to Defendant Akbar

18   Bhamani’s to Declaration in Support of Emergency Motion for Modification of Sentence

19   Pursuant to 18 U.S.C. § 3582(c)(1)(A) be filed under seal and not unsealed without further order

20   of the Court.

21          IT IS SO ORDERED.

22   DATED: April 13, 2020

23

24

25                                        Troy L. Nunley
26                                        United States District Judge

27

28

                                                      1
